Exhibit 10.1
 
CONFIDENTIAL


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated on and as of the
latest date set forth on the signature page hereto, by and between Virtual
Piggy, Inc., a Delaware corporation (the “Company”), and the purchaser
identified on the signature page hereof (“Purchaser”).
 
R E C I T A L S:


WHEREAS, Purchaser desires to purchase and the Company desires to sell
securities on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:
 
1.             The Offering.
 
(a)           Private Offering.  The securities offered by this Agreement are
being offered in a private offering (the “Offering”) of up a minimum of
$1,000,000 (the “Minimum Amount”) and a maximum of $17,000,000 (the “Maximum
Amount”) of shares of Series A Cumulative Convertible Preferred Stock (the
“Series A Preferred Shares” or “Shares”), and warrants in the form attached
hereto as Exhibit B (the “Warrants”) to purchase up to 17,000,000 shares of
Common Stock, provided that the Offering may be increased, in the sole
discretion of the Company, by up to an additional $2,550,000 to cover
over-allotments.  The Shares and Warrants will be sold in units (the “Units”)
with each Unit comprised of one Share and one Warrant at a purchase price of
$100 per Unit (the “Original issue Price”). The Units will be sold on a “best
efforts” basis pursuant to Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and/or Rule 506(b) of Regulation D
thereunder.  The Shares and the shares of Common Stock issuable upon conversion
of the Shares, the Warrants and the shares of Common Stock issuable upon
exercise of the Warrants (the “Warrant Shares”) are hereinafter referred to
collectively as the “Securities.” The Units are being offered solely to a
limited number of “accredited investors” as that term is defined in Rule 501(a)
of the Securities Act during an offering period (the “Offering Period”)
commencing on the date hereof and terminating not later than January 31, 2014,
unless extended by the Company in its sole discretion through February 28, 2014
(the “Termination Date”).  The Offering may be terminated by the Company at any
time in its sole discretion. This Agreement, the Exhibits hereto and the
Offering Summary dated November 18, 2013 (including the documents incorporated
by reference therein) are hereinafter collectively referred to as the “Offering
Documents”.
 
(b)           Description of Securities.  The rights, preferences, powers and
other terms of the Series A Preferred Shares are summarized in the Offering
Summary attached hereto and are set forth in full in the Form of Certificate of
Designation of Series A Cumulative Convertible Preferred Stock attached hereto
and made a part hereof as Exhibit A (the “Certificate of Designation”).The terms
of the Warrants are summarized in the Offering Summary attached hereto and as
set forth in full in the Form of Warrant attached hereto and made a part hereof
as Exhibit B.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           Placement of the Units.  The Company intends to offer and sell
certain or all of the Units through the efforts of its own officers and
personnel without the payment of a brokerage commission or sales incentives.
However, the Company also reserves the right to engage the services of one or
more registered broker-dealers serving as a placement agent (a “Placement
Agent”) to offer and sell the Units on a best-efforts basis, and in connection
with sales to investors introduced to the Offering through the efforts of such
Placement Agent(s), if at all, the Company will agree to pay to the Placement
Agent: (i) a placement fee of up to five (5%) percent of the principal amount of
Series A Preferred Shares; (ii) a one-time retainer in such amount or amounts as
may be determined in the discretion of the Company; and (iii) such amounts as
are necessary to cover the reasonable and ordinary out-of-pocket expenses of the
Placement Agent.
 
(d)           Escrow Agent. The Company will establish a segregated escrow
account with an independent escrow agent (the “Escrow Agent”) for the deposit of
subscriptions. Unless the Minimum Amount of Shares and Warrants has been sold by
the termination of the Offering, subscriptions will be cancelled and the Company
will instruct the Escrow Agent to return all proceeds promptly to subscribers in
full without interest or deduction. Upon the acceptance of subscriptions for at
least the Minimum Amount of Shares and Warrants, the Company may conduct an
initial closing of the Offering and thereafter, may conduct any number of
additional closings until the termination date.
 
2.             Sale and Purchase of Securities.
 
(a)           Purchase and Sale.  Subject to the terms and conditions hereof,
the Company agrees to sell, and Purchaser irrevocably subscribes for and agrees
to purchase, the number of Units set forth on the signature page of this
Agreement at a purchase price of $100.00 per Share. The aggregate purchase price
for the Units shall be as set forth on the signature page hereto (the “Aggregate
Purchase Price”) and shall be payable upon execution hereof by check or wire
transfer of immediately available funds as set forth below.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Subscription Procedure.  In order to purchase Units, Purchaser
shall: (i) deliver to the Company at 1221 Hermosa Avenue, Suite 210, Hermosa
Beach, California 90254, Attn: Joseph Dwyer: (X) one completed and duly executed
copy of this Agreement, and (Y) one completed and duly executed Accredited
Investor Questionnaire in the form attached hereto as Exhibit C; and (ii)
deposit with the Escrow Agent payment for the Units in an amount equal to the
amount of purchase price indicated on the signature page hereto (the “Aggregate
Purchase Price”) by certified or bank check covering immediately available funds
or through wire transmission, to an escrow account to be identified on Exhibit
D, or otherwise provided upon request.  Execution and delivery of this Agreement
shall constitute an irrevocable subscription for that number of Units set forth
on the signature page hereto.  Receipt by the Escrow Agent of funds wired, or
deposit and collection by the Escrow Agent of the check tendered herewith, will
not constitute acceptance of this Agreement by the Company.  The Units
subscribed for will not be deemed to be issued to, or owned by, Purchaser until
the Company has executed this Agreement.  All funds tendered by Purchaser will
be held by the Escrow Agent pending acceptance or rejection of this Agreement by
the Company and the closing of Purchaser’s purchase of Units.  This Agreement
will either be accepted by the Company, in whole or in part, in its sole
discretion, or rejected by the Company prior to the termination of the
Offering.  If this Agreement is accepted only in part, Purchaser agrees to
purchase such smaller number of Units as the Company determines to sell to
Purchaser.  If this Agreement is rejected for any reason, including the
termination of the Offering by the Company, this Agreement and all funds
tendered herewith will be promptly returned to Purchaser, without interest or
deduction of any kind, and this Agreement will be void and of no further force
or effect. Until we elect to accept or reject a Purchaser’s Securities Purchase
Agreement, the Purchaser’s subscription is irrevocable.
 
(c)           Closing.  Unless a minimum of $1,000,000 of Units has been sold by
the termination of the Offering, subscriptions will be cancelled and we will
return all proceeds promptly to subscribers in full without interest or
deduction. Upon our acceptance of subscriptions for at least $1,000,000 of
Units, the Company will conduct an initial closing of the Offering and
thereafter, may conduct any number of additional closings until the termination
date.  Upon the Company’s execution of this Agreement, the subscription
evidenced hereby, if not previously rejected by the Company, will, in reliance
upon Purchaser’s representations and warranties contained herein, be accepted,
in whole or in part, by the Company.  If Purchaser’s subscription is accepted
only in part, this Agreement will be marked to indicate such fact, and the
Company will return to Purchaser the portion of the funds tendered by Purchaser
representing the unaccepted portion of Purchaser’s subscription, without
interest or deduction of any kind.  Upon acceptance of this Agreement, in whole
or in part, by the Company, the Company will promptly issue the certificates for
the Shares and Warrants to Purchaser.
 
3.             Representations and Warranties of Purchaser.  Purchaser
represents and warrants to the Company as follows:
 
(a)           Organization and Qualification.
 
(i)           If Purchaser is an entity, Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with the corporate or other entity power and authority to own and
operate its business as presently conducted, except where the failure to be or
have any of the foregoing would not have a material and adverse effect on the
legality, validity or enforceability of any Transaction Documents, and Purchaser
is duly qualified as a foreign corporation or other entity to do business and is
in good standing in each jurisdiction where the character of its properties
owned or held under lease or the nature of their activities makes such
qualification necessary, except for such failure to be so qualified or in good
standing as would not have a Material Adverse Effect on it.  For purposes of
this Agreement, “Material Adverse Effect” means any of (i) a material and
adverse effect on the legality, validity or enforceability of any Transaction
Documents, (ii) a material and adverse effect on the results of operations,
assets, business or financial condition of such party and its subsidiaries,
taken as a whole, or (iii) any material adverse impairment to the ability of
such party to perform in any material respect on a timely basis its obligations
under any Transaction Document.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)          If Purchaser is an entity, the address of its principal place of
business is as set forth on the signature page hereto, and if Purchaser is an
individual, the address of his or her principal residence is as set forth on the
signature page hereto.
 


(b)           Authority; Validity and Effect of Agreement.
 
(i)           If Purchaser is an entity, Purchaser has the requisite corporate
or other entity power and authority to execute and deliver this Agreement and
any documents contemplated hereby (collectively, the “Transaction Documents”)
and perform its obligations under the Transaction Documents.  The execution and
delivery of each Transaction Document by Purchaser, the performance by Purchaser
of its obligations thereunder, and all other necessary corporate or other entity
action on the part of Purchaser have been duly authorized by its board of
directors or similar governing body, and no other corporate or other entity
proceedings on the part of Purchaser is necessary for Purchaser to execute and
deliver the Transaction Documents and perform its obligations thereunder.
 
(ii)          Each of the Transaction Documents has been duly and validly
authorized, executed and delivered by Purchaser and, assuming each has been duly
and validly executed and delivered by the Company, each constitutes a legal,
valid and binding obligation of Purchaser, in accordance with its terms.
 
(c)           No Conflict; Required Filings and Consents.  Neither the execution
and delivery of the Transaction Documents by Purchaser nor the performance by
Purchaser of its obligations, thereunder will: (i) if Purchaser is an entity,
conflict with Purchaser’s articles of incorporation or bylaws, or other similar
organizational documents; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to Purchaser or any of the properties or assets of
Purchaser; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of Purchaser under, or result in the creation or
imposition of any lien upon any properties, assets or business of Purchaser
under, any material contract or any order, judgment or decree to which Purchaser
is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a Material Adverse Effect on it.
 
(d)           Accredited Investor.  Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D under the Securities
Act.  If Purchaser is an entity, Purchaser was not formed for the specific
purpose of acquiring the Securities, and, if it was, all of Purchaser’s equity
owners are “accredited investors” as defined above.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)            No Government Review.  Purchaser understands that neither the
United States Securities and Exchange Commission (“SEC”) nor any securities
commission or other governmental authority of any state, country or other
jurisdiction has approved the issuance of the Units or passed upon or endorsed
the merits of this Agreement, the Shares, or any of the other documents relating
to the proposed Offering, or confirmed the accuracy of, determined the adequacy
of, or reviewed this Agreement, the Units or such other documents.
 
(f)            Investment Intent.  The Securities are being acquired for the
Purchaser’s own account for investment purposes only, not as a nominee or agent
and not with a view to the resale or distribution of any part thereof, and
Purchaser has no present intention of selling, granting any participation in or
otherwise distributing the same.  By executing this Agreement, Purchaser further
represents that Purchaser does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or third person with respect to any of the Shares.
 
(g)           Restrictions on Transfer.  Purchaser understands that the
Securities are “restricted securities” as such term is defined in Rule 144 under
the Securities Act and have not been registered under the Securities Act or
registered or qualified under any state securities law, and may not be, directly
or indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom.  Purchaser acknowledges that it is able
to bear the economic risks of an investment in the Securities for an indefinite
period of time, and that its overall commitment to investments that are not
readily marketable is not disproportionate to its net worth.
 
(h)           Investment Experience.  Purchaser has such knowledge,
sophistication and experience in financial, tax and business matters in general,
and investments in securities in particular, that it is capable of evaluating
the merits and risks of this investment in the Securities, and Purchaser has
made such investigations in connection herewith as it deemed necessary or
desirable so as to make an informed investment decision without relying upon the
Company for legal or tax advice related to this investment.  In making its
decision to acquire the Securities, Purchaser has not relied upon any
information other than information provided to Purchaser by the Company or its
representatives and contained herein.
 
(i)            Access to Information.  Purchaser acknowledges that it has had
access to and has reviewed all publicly available documents and records relating
to the Company, including, but not limited to, the Company’s Annual Report on
SEC Form 10-K for the year ended December 31, 2012, the Company’s Proxy
Statement covering meetings of its shareholders occurring during 2013, and any
Quarterly Report on SEC Form 10-Q, or Current Report on SEC Form 8-K, filed with
the SEC after December 31, 2012 and before the date this Offering is closed (as
such documents have been amended since the date of their filing, collectively,
the “Company SEC Documents”), that it has deemed necessary in order to make an
informed investment decision with respect to an investment in the Shares; that
it has had the opportunity to ask representatives of the Company certain
questions and request certain additional information regarding the terms and
conditions of such investment and the finances, operations, business and
prospects of the Company and has had any and all such questions and requests
answered to its satisfaction; and that it understands the risks and other
considerations relating to such investment.  Purchaser understands any statement
contained in the Company SEC Documents shall be deemed to be modified or
superseded for the purposes of this Agreement to the extent that a statement
contained herein or in any other document subsequently filed with the SEC
modifies or supersedes such statement.
 
 
5

--------------------------------------------------------------------------------

 
 
(j)            Reliance on Representations.  Purchaser understands that the
Units are being offered and sold to it in reliance on specific exemptions from
the registration requirements of the federal and state securities laws and that
the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Units.  Purchaser represents and warrants to the
Company that any information that Purchaser has heretofore furnished or
furnishes herewith to the Company is complete and accurate, and further
represents and warrants that it will notify and supply corrective information to
the Company immediately upon the occurrence of any change therein occurring
prior to the Company’s issuance of the Units.  Within five (5) days after
receipt of a request from the Company, Purchaser will provide such information
and deliver such documents as may reasonably be necessary to comply with any and
all laws and regulations to which the Company is subject.
 
(k)            No General Solicitation.  Purchaser is unaware of, and in
deciding to participate in the Offering is in no way relying upon, and did not
become aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media, or broadcast over television or radio or the
internet, in connection with the Offering.
 
(l)             Placement and Finder’s Fees.  No agent, broker, investment
banker, finder, financial advisor or other person acting on behalf of Purchaser
or under its authority is or will be entitled to any broker’s or finder’s fee or
any other commission or similar fee, directly or indirectly, in connection with
the Offering, and no person is entitled to any fee or commission or like payment
in respect thereof based in any way on agreements, arrangements or understanding
made by or on behalf of Purchaser.
 
(m)           Investment Risks.  Purchaser understands that purchasing Units in
the Offering will subject Purchaser to certain risks, including, but not limited
to, those set forth in the Company SEC Documents and the Offering Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
(n)           OFAC.  Purchaser is directed to review the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) website at www.treas.gov.
before making the following representations.  Purchaser represents that no part
of the Aggregate Purchase Price set forth on the signature page hereto was
directly or indirectly derived from activities that may contravene federal,
state or international laws and regulations, including anti-money laundering
laws and regulations. Federal regulations and executive orders administered by
OFAC prohibit, among other things, the engagement in transaction with, and the
provision of services to, certain foreign countries, territories, entities and
individuals.  The lists of OFAC prohibited countries, territories, persons and
entities can be found at the OFAC website. In addition, the programs
administered by OFAC prohibit dealing with individuals or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists.  Purchaser hereby represents that none of the following is named on the
OFAC list, nor is a person or entity prohibited under the OFAC programs: (i) the
Purchaser, (ii) any person controlling or controlled by the Purchaser, (iii) if
the undersigned is an entity, any person having a beneficial interest in the
Purchaser, or (iv) any person for whom the undersigned is acting as agent or
nominee in connection with this investment. The Purchaser understands and
acknowledges that, by law, the Company may be required to disclose the identity
of the Purchaser to OFAC.


(o)           Anti-Money Laundering.  The Purchaser acknowledges that due to
anti-money laundering regulations within their respective jurisdictions, the
Company and/or any person acting on behalf of the Company may require further
documentation verifying the Purchaser’s identity and the source of funds used to
purchase Units before this Agreement can be accepted.   The Purchaser further
agrees to provide the Company at any time with such information as the Company
determines to be necessary and appropriate to verify compliance with the
anti-money laundering regulations of any applicable jurisdiction or to respond
to requests for information concerning the identity of the Purchaser from any
governmental authority, self-regulatory organization or financial institution in
connection with its anti-money laundering compliance procedures, and to update
such information as necessary.
 
(p)           Short Sales and Confidentiality Prior to the Date Hereof.  Other
than the transaction contemplated hereunder, Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with Purchaser, executed any disposition, including Short Sales
(as such term is defined in Rule 200 of Regulation SHO under the Exchange Act),
in the securities of the Company during the period commencing from the time that
Purchaser first received written or oral notice of this Offering from the
Company or any other person setting forth the material terms of the transactions
contemplated hereunder or this Agreement until the date hereof (“Discussion
Time”).  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other persons party to this Agreement,
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).
 
 
7

--------------------------------------------------------------------------------

 
 
4.             Representations and Warranties of the Company.  Except as set
forth in the correspondingly numbered section of the Schedules hereto, the
Company represents and warrants to Purchaser as follows:
 
(a)           Organization and Qualification.  The Company is duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with the corporate power and authority to own and operate its business as
presently conducted, except where the failure to be or have any of the foregoing
would not have a Material Adverse Effect on the Company.  The Company is duly
qualified as a foreign corporation or other entity to do business and is in good
standing in each jurisdiction where the character of its properties owned or
held under lease or the nature of their activities makes such qualification
necessary, except for such failures to be so qualified or in good standing as
would not have a Material Adverse Effect.
 
(b)           Authority; Validity and Effect of Agreement.  The Company has the
requisite corporate power and authority to execute and deliver each of the
Transaction Documents, perform its obligations thereunder, and conduct the
Offering.  The execution and delivery of each of the Transaction Documents by
the Company, the performance by the Company of its obligations thereunder, the
transactions contemplated thereby, the Offering, and all other necessary
corporate action on the part of the Company have been duly authorized by its
board of directors, and no other corporate proceedings on the part of the
Company are necessary to authorize each of the Transaction Documents or the
Offering.  Each of the Transaction Documents has been duly and validly executed
and delivered by the Company and, assuming that each has been duly authorized,
executed and delivered by Purchaser, each constitutes a legal, valid and binding
obligation of the Company, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
 
(c)            No Conflict; Required Filings and Consents.  Neither the
execution and delivery of the Transaction Documents by the Company nor the
performance by the Company of its obligations thereunder will: (i) conflict with
the Company’s certificate of incorporation or bylaws; (ii) violate any statute,
law, ordinance, rule or regulation, applicable to the Company or any of the
properties or assets of the Company; or (iii) violate, breach, be in conflict
with or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or permit the termination of any
provision of, or result in the termination of, the acceleration of the maturity
of, or the acceleration of the performance of any obligation of the Company, or
result in the creation or imposition of any lien upon any properties, assets or
business of the Company under, any material contract or any order, judgment or
decree to which the Company is a party or by which it or any of its assets or
properties is bound or encumbered except, in the case of clauses (ii) and (iii),
for such violations, breaches, conflicts, defaults or other occurrences which,
individually or in the aggregate, would not have a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  As of their respective dates, or to
the extent corrected by a subsequent restatement, the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2012, and all other reports of
the Company filed with the Commission pursuant to the Exchange Act from January
1, 2013 through the date of this Agreement (including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) complied in all material respects with the
requirements of the Exchange Act, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(e)           Issuance of the Securities.  The Units have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of shareholders.  Assuming the accuracy
of the representations and warranties of the Purchasers in this Agreement, the
Units will be issued in compliance with applicable federal and state securities
laws.  Subject to the Company obtaining the approval of its stockholders to
increase the number of shares of Common Stock that it is authorized to issue,
the Company shall, so long as any of the Shares are outstanding, take all action
reasonably necessary to reserve and keep available out of its authorized and
unissued capital stock, 150% of the shares of Common Stock issuable upon
conversion of the Shares and a sufficient number of shares to provide for the
issuance of the Warrant Shares, as well as such other shares as, in the
discretion of its Board of Directors, may be necessary for the ordinary and
necessary business needs of the Company.
 
5.             Other Agreements of the Parties.


(a)           Transfer Restrictions.


(i)           The Securities may only be disposed of in compliance with
applicable federal and state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144, to the Company or to an Affiliate of a Purchaser or in connection with a
pledge, the Company may require the transferor thereof to provide to the Company
an opinion of counsel to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the other Transaction
Documents and shall have the rights and obligations of a Purchaser under this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)          Legends.  The certificates and agreements evidencing the
Securities shall have endorsed thereon the following legend (and appropriate
notations thereof will be made in the Company’s stock transfer books), and stop
transfer instructions reflecting these restrictions on transfer will be placed
with the transfer agent of the Securities:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.


(b)           Securities Laws Disclosure; Publicity.  On or prior to the fourth
(4th) Business Day following the initial closing contemplated by this Agreement,
the Company will file a Current Report on Form 8-K with the SEC describing the
terms of the Transaction Documents (and including as exhibits to such Current
Report on Form 8-K the material Transaction Documents). Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company as described in Section 5(b), such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).


(c)           Equal Treatment of Purchasers.  No consideration shall be offered
or paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents.  For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Shares or otherwise.


(d)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the sale of the Shares as required under Regulation D.  The Company,
on or before the Closing, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall make all
filings and reports relating to the offer and sale of the Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           Lock-Up Agreements.  Investors agree in connection with any
underwritten public offering that occurs after a closing of the Offering, if
requested by the managing underwriter, not to sell or transfer any shares of
Common Stock of the Company for a period of up to 180 days, plus up to an
additional 20 days to the extent necessary to comply with applicable regulatory
requirements following such public offering.  Such lock-up agreement shall
provide that any discretionary waiver or termination of the restrictions of such
agreements by the Company or representatives of the underwriters shall apply to
investors, pro rata, based on the number of shares held.


(f)           Board Matters.  The Company will bind director and officer
insurance with a carrier and in an amount satisfactory to the Board of
Directors.  The Company further agrees to enter into an Indemnification
Agreement with each Series A Director (as such term is defined in the
Certificate of Designation) in form reasonably acceptable to such director.  In
the event the Company merges with another entity and is not the surviving
corporation, or transfers all of its assets, proper provisions shall be made so
that successors of the Company assume the Company’s obligations with respect to
its indemnification of Directors.


6.             Piggyback Registration.
 
(a)           Until the earlier of (i) the date as of which the Purchaser may
sell all of the “Registrable Securities” (as defined below) owned by Purchaser
without restriction pursuant to Rule 144 (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or (ii) the date on which the
Purchaser shall have sold all of the Registrable Securities owned by Purchaser,
(the “Registration Period”), whenever the Company proposes to register any
shares of its Common Stock under the Securities Act (other than a registration
effected solely to implement an employee benefit plan or a transaction to which
Rule 145 of the Securities Act is applicable, or a Registration Statement on
Form S-4, S-8 or any successor form thereto or another form not available for
registering the Securities for sale to the public), whether for its own account
or for the account of one or more stockholders of the Company and the form of
Registration Statement to be used may be used for any registration of Securities
(a “Piggyback Registration”), the Company shall give prompt written notice (in
any event no later than 10 days prior to the filing of such Registration
Statement) to the Purchaser and the other holders of securities subject to
piggyback registration rights (each, a “Selling Stockholder”) of its intention
to effect such a registration and, subject to Section 6(b) and Section 6(c),
shall include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion from the holders
of Registrable Securities within 5 days after the Company's notice has been
given to each such holder . The Company may postpone or withdraw the filing or
the effectiveness of a Piggyback Registration at any time in its sole discretion
and/or reduce the amount of shares to be included in such registration as a
result of rules, regulations, positions or releases issued or actions taken by
the SEC pursuant to its authority with respect to Rule 415, promulgated by the
SEC under the Securities Act. For purposes of this Section 6, the term
“Registrable Securities” means (x) the shares of Common Stock issuable upon
conversion of the Series A Preferred Shares (the “Conversion Shares”), (y) the
Warrant Shares, (z) any Common Stock of the Company issued or issuable with
respect to the Conversion Shares or Warrant Shares including, without
limitation, as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, and (aa) any other shares of Common
Stock of the Company which are subject to piggyback registration rights.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           If during the Registration Period, a Piggyback Registration is
initiated as a primary underwritten offering on behalf of the Company, all
Selling Stockholders proposing to distribute their Registrable Securities
through such underwriting shall be required to enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting by the Company. If during the Registration Period, a Piggyback
Registration is initiated as a primary underwritten offering on behalf of the
Company and the managing underwriter advises the Company and the Selling
Stockholders (if any Selling Stockholders have elected to be included in such
Piggyback Registration) in writing that in its opinion the number of shares of
Common Stock proposed to be included in such registration, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration would adversely
affect the price per share of the Common Stock to be sold in such offering
and/or the Company is unable to include in such registration all of the
securities as a result of rules, regulations, positions or releases issued or
actions taken by the SEC pursuant to its authority with respect to Rule 415,
promulgated by the SEC under the Securities Act, the Company shall include in
such registration (i) first, the number of shares of Common Stock that the
Company proposes to sell on its own behalf; and (ii) second, the number of all
other shares of Common Stock required to be included as a result of contractual
demand or piggyback registration rights, allocated among such holders pro rata
on the basis of the number of securities to be included in such registration, or
in such manner as they may otherwise agree.


(c)           If during the Registration Period, a Piggyback Registration is
initiated as an underwritten offering on behalf of a holder of Common Stock
other than Registrable Securities as a result of contractual demand or mandatory
registration rights, and the managing underwriter advises the Company in writing
that in its opinion the number of shares of Common Stock proposed to be included
in such registration, including all Registrable Securities and all other shares
of Common Stock proposed to be included in such underwritten offering, exceeds
the number of shares of Common Stock which can be sold in such offering and/or
that the number of shares of Common Stock proposed to be included in any such
registration would adversely affect the price per share of the Common Stock to
be sold in such offering and/or the Company is unable to include in such
registration all of the Registrable Securities as a result of rules,
regulations, positions or releases issued or actions taken by the SEC pursuant
to its authority with respect to Rule 415, promulgated by the SEC under the
Securities Act, the Company shall include in such registration (i) first, the
number of shares of Common Stock required to be included as a result of
contractual demand or mandatory registration rights, (ii) second, the number of
shares of Common Stock required to be included therein as a result of
contractual piggyback registration rights, allocated among such holders pro rata
according to the number of shares to be included in such registration; and (iii)
third, the number of all other shares of Common Stock to be included as
determined jointly by the Company and managing underwriter.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           If any Piggyback Registration is initiated as a primary
underwritten offering on behalf of the Company, the Company shall select the
investment banking firm or firms to act as the managing underwriter or
underwriters in connection with such offering.


(e)            Registration Procedures.  Subject to the limitations set forth in
this Section 6, whenever it is obligated to register any Registrable Securities
pursuant to this Agreement, the Company shall:


(i)            use its reasonable best efforts to prepare and file with the SEC
a Registration Statement with respect to the Registrable Securities in the
manner set forth in this Section 6 and use its reasonable best efforts to cause
such Registration Statement to be declared effective by the SEC as soon as
reasonably practicable thereafter;


(ii)           furnish to each Selling Stockholder such number of copies of the
Registration Statement and the prospectus included therein (including each
preliminary prospectus) as such person may reasonably request in order
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement;


(iii)          use its reasonable best efforts to register or qualify the
Registrable Securities covered by such Registration Statement under the state
securities laws of such jurisdictions as any Selling Stockholder shall
reasonably request; provided, however, that the Company shall not be required to
qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;


(iv)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering.  Each Selling
Stockholder participating in such underwriting shall also enter into and perform
its obligations under such an agreement, as described in Section 6(b);


(v)            immediately notify each Selling Stockholder at any time when a
prospectus relating thereto is required to be delivered under the Act, of the
happening of any event as a result of which the prospectus contained in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required or necessary to be
stated therein in order to make the statements contained therein not misleading
in light of the circumstances under which they were made.  The Company will use
reasonable efforts to amend or supplement such prospectus in order to cause such
prospectus not to include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;
 
 
13

--------------------------------------------------------------------------------

 
 
(vi)          notify each Selling Stockholder of the issuance by the SEC of any
stop order of which the Company or its counsel is aware or should be aware
suspending the effectiveness of the Registration Statement or any order
preventing the use of a related prospectus, or the initiation or any threats of
any proceedings for such purposes;


(vii)          notify each Selling Stockholder of the receipt by the Company of
any written notification of the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation of any
threats of any proceeding for that purpose; and


(viii)        cooperate in the timely removal of any restrictive legends from
the shares of Registrable Securities in connection with the resale of such
shares covered by an effective Registration Statement.


(f)              Expenses.


(i)             For the purposes of this Section 6(f), the term “Registration
Expenses” shall mean all expenses incurred by the Company in complying with this
Section 6, including, without limitation, all registration, qualifying and
filing fees, printing expenses, escrow fees, fees and disbursements of counsel
for the Company, fees and expenses under state securities laws, fees of the
Financial Industry Regulatory Authority, and fees and expenses of listing shares
of Registrable Securities on any securities exchange or automated quotation
system on which the Company’s shares are listed.  The term “Selling Expenses”
shall mean all underwriting discounts, broker and other selling fees and
commissions, stock transfer taxes applicable to the sale of the Registrable
Securities, and fees and disbursements of counsel for any Selling Stockholder.


(ii)           Except as otherwise provided herein, the Company will pay all
Registration Expenses in connection with the Registration Statements filed
pursuant to this Section 6.  All Selling Expenses in connection with any
Registration Statements filed pursuant to this Section 6 shall be borne by the
Selling Stockholders pro rata on the basis of the number of shares registered by
each Selling Stockholder whose shares of Registrable Securities are covered by
such Registration Statement, or by such persons other than the Company (except
to the extent the Company may be a seller) as they may agree upon.


(g)            Obligations of the Selling Stockholders.
 
 
14

--------------------------------------------------------------------------------

 
 
(i)            In connection with each registration hereunder, each Selling
Stockholder shall furnish to the Company in writing such information with
respect to it and the securities held by it and the proposed distribution by it,
as shall be reasonably requested by the Company in order to assure compliance
with applicable federal and state securities laws as a condition precedent to
including the Selling Stockholder's Registrable Securities in the Registration
Statement.  Each Selling Stockholder shall also promptly notify the Company in
writing of any changes in such information included in the Registration
Statement or prospectus as a result of which there is an untrue statement of
material fact or an omission to state any material fact required or necessary to
be stated therein in order to make the statements contained therein not
misleading in light of the circumstances under which they were made.


(ii)            In connection with the filing of the Registration Statement,
each Selling Stockholder shall furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with such Registration Statement or prospectus.


(iii)           In connection with each registration pursuant to this Agreement,
each Selling Stockholder agrees that it will not affect sales of any Registrable
Securities until notified by the Company of the effectiveness of the
Registration Statement, and thereafter will suspend such sales after receipt of
notice from the Company to suspend sales to permit the Company to correct or
update a Registration Statement or prospectus or upon receipt by the Company of
a threat by the SEC or state securities commission to undertake a stop order
with respect to sales under the Registration Statement.  At the end of any
period during which the Company is obligated to keep a Registration Statement
current, each Selling Stockholder shall discontinue sales of Registrable
Securities pursuant to such Registration Statement upon receipt of notice from
the Company of its intention to remove from registration the Registrable
Securities covered by such Registration Statement which remains unsold, and each
Selling Stockholder shall notify the Company in writing of the number of shares
registered which remain unsold immediately upon receipt of such notice from the
Company.


(h)            Information Blackout and Holdbacks.


(i)            At any time when a Registration Statement effected pursuant to
this Section 6 is effective, upon written notice from the Company to the Selling
Stockholder that the Company has determined in good faith that the sale of
Registrable Securities pursuant to the Registration Statement would require
disclosure of non-public material information, the Selling Stockholder shall
suspend sales of Registrable Securities pursuant to such Registration Statement
until such time as the Company notifies the Selling Stockholder that such
material information has been disclosed to the public or has ceased to be
material, or that sales pursuant to such Registration Statement may otherwise be
resumed.


(ii)           Notwithstanding any other provision of this Agreement, the
Selling Stockholder shall not affect any sale or other transfer, or make any
short sale of, any Common Stock or other securities of the Company held by such
Selling Stockholder (other than those included in a Registration Statement)
during the 180-day period following the effective date of any primary offering
undertaken by the Company of shares of its Common Stock, (“Primary Offering”),
which may also include other securities, unless the Company, in the case of a
non-underwritten Primary Offering, or the managing underwriter, in the case of
an underwritten Primary Offering, otherwise agree. The obligations described in
this Section 6(h)(ii) shall not apply to a registration relating solely to
employee benefit plans on Form S-8 or similar forms that may be promulgated in
the future, or a registration relating solely to a transaction on Form S-4 or
similar forms that may be promulgated in the future.
 
 
15

--------------------------------------------------------------------------------

 
 
7.             Indemnification.  Purchaser agrees to indemnify, defend and hold
harmless the Company and its respective affiliates and agents from and against
any and all demands, claims, actions or causes of action, judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys’
fees and related disbursements incurred by the Company that arise out of or
result from a breach of any representations or warranties made by Purchaser
herein, and Purchaser agrees that in the event of any breach of any
representations or warranties made by Purchaser herein, the Company may, at its
option, forthwith rescind the sale of the Shares to Purchaser.
 
8.             Confidentiality.  Purchaser acknowledges and agrees that:
 
(a)            Certain of the information contained herein is of a confidential
nature and may be regarded as material non-public information under Regulation
FD of the Securities Act.
 
(b)           This Agreement has been furnished to Purchaser by the Company for
the sole purpose of enabling Purchaser to consider and evaluate an investment in
the Company, and will be kept confidential by Purchaser and not used for any
other purpose.
 
(c)            Until the time the information contained herein has been
adequately disseminated to the public, the existence of this Agreement and the
information contained herein shall not, without the prior written consent of the
Company, be disclosed by Purchaser to any person or entity, other than
Purchaser’s personal financial and legal advisors for the sole purpose of
evaluating an investment in the Company, and Purchaser will not, directly or
indirectly, disclose or permit Purchaser’s personal financial and legal advisors
to disclose, any of such information without the prior written consent of the
Company.
 
(d)            Purchaser shall make its representatives aware of the terms of
this Section 8 and to be responsible for any breach of this Agreement by such
representatives.
 
(e)             Purchaser shall not, without the prior written consent of the
Company, directly or indirectly, make any statements, public announcements or
release to trade publications or the press with respect to the contents or
subject matter of this Agreement.
 
(f)              If Purchaser decides to not pursue further investigation of the
Company or to not participate in the Offering, Purchaser will promptly return
this Agreement and any accompanying documentation to the Company.
 
 
16

--------------------------------------------------------------------------------

 
 
9.             Non-Public Information.  Purchaser acknowledges that certain
information concerning the matters that are the subject matter of this Agreement
constitute material non-public information under United States federal
securities laws, and that United States federal securities laws prohibit any
person who has received material non-public information relating to the Company
from purchasing or selling securities of the Company, or from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell securities of the
Company.  Accordingly, until such time as any such non-public information has
been adequately disseminated to the public, Purchaser shall not purchase or sell
any securities of the Company, or communicate such information to any other
person.
 
10.           Sales and Confidentiality After The Date Hereof.  Such Purchaser
shall not, and shall cause its affiliates not to, engage, directly or
indirectly, in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as such term is defined in Rule 200
promulgated under Regulation SHO under the Exchange Act)) during the period from
the date hereof until such time as (i) the transactions contemplated by this
Agreement are first publicly announced or (ii) this Agreement is
terminated.  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement.  Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the SEC currently takes
the position that covering a short position established prior to effectiveness
of a resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Division of Corporation Finance Compliance and Disclosure Interpretation
239.10 regarding short selling.
 
11.           Entire Agreement; No Third Party Beneficiaries.  This Agreement
contains the entire agreement between the parties and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereto, and no party shall be liable or bound to
any other party in any manner by any warranties, representations, guarantees or
covenants except as specifically set forth in this Agreement and the Transaction
Documents.  Purchaser acknowledges and agrees that, with the exception of the
information contained or incorporated by reference in the Offering Documents,
Purchaser did not rely upon any statements or information, whether oral or
written, provided by the Company, or any of its officers, directors, employees,
agents or representatives, in deciding to enter into this Agreement or purchase
the Shares.  Nothing in this Agreement, express or implied, is intended to
confer upon any person other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.
 
12.           Amendment and Modification.  This Agreement may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the Company and the Purchaser.
 
 
17

--------------------------------------------------------------------------------

 
 
13.           Extensions and Waivers.  At any time prior to the Closing, the
parties hereto entitled to the benefits of a term or provision may (a) extend
the time for the performance of any of the obligations or other acts of the
parties hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein.  Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the Company and the holders of a majority of
the Shares sold in the Offering.  No failure or delay on the part of any party
hereto in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.
 
14.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that the Company may not assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the Purchaser.  Except as provided in Section 6, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.
 
15.           Survival of Representations, Warranties and Covenants.  The
representations and warranties contained herein shall survive the Closing and
shall thereupon terminate 18 months from the Closing, except that the
representations contained in Sections 3(a), 3(b), 4(a), and 4(b) shall survive
indefinitely.  All covenants and agreements contained herein which by their
terms contemplate actions following the Closing shall survive the Closing and
remain in full force and effect in accordance with their terms.  All other
covenants and agreements contained herein shall not survive the Closing and
shall thereupon terminate.
 
16.           Headings; Definitions.  The Section headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.  All references to Sections
contained herein mean Sections of this Agreement unless otherwise stated.  All
capitalized terms defined herein are equally applicable to both the singular and
plural forms of such terms.
 
17.           Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance is held to be invalid or
unenforceable to any extent, the remainder of this Agreement shall remain in
full force and effect and shall be reformed to render the Agreement valid and
enforceable while reflecting to the greatest extent permissible the intent of
the parties.
 
18.           Notices.  All notices hereunder shall be sufficiently given for
all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed,
telecopy, telefax or other electronic transmission service to the appropriate
address or number as set forth below:
 
 
18

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Virtual Piggy, Inc.
1221 Hermosa Avenue, Suite 210
Hermosa Beach, CA 90254
Fax (310) 634-1246
Attention: Joseph Dwyer


with a copy to:
 
Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103
Fax (215) 299-2744
Attention:  Stephen M. Cohen, Esquire


If to Purchaser:
 
To that address indicated on the signature page hereof.
 
19.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
20.           Arbitration.  If a dispute arises as to the interpretation of this
Agreement, it shall be decided in an arbitration proceeding conforming to the
Rules of the American Arbitration Association applicable to commercial
arbitration then in effect at the time of the dispute.  The arbitration shall
take place in Los Angeles, CA.  The decision of the arbitrators shall be
conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of the arbitration.
 
21.           Counterparts.  This Agreement may be executed and delivered by
facsimile in two or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.


[Signature page follows]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.
 

   
PURCHASER
                  Date:                                                , 2014  
                              By:                         Name:                
      Title:                       Address:                                     
                                  Phone:                     Social Security

or Tax ID No.:
              Number of Units Purchased:               Aggregate Purchase Price:
$                  Units @ $100.00 per Unit                       Number of
Shares Purchased:               Number of Warrants Purchased:            
Delivery Instructions (if different than Address):                        

 
 
20

--------------------------------------------------------------------------------

 
 

   
VIRTUAL PIGGY, INC.
            Date:                                                , 2014        
       By:                         Name:                       Title:    

 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Certificate of Designation
 
 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Form of Warrant
 
 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------

 


EXHIBIT C
ACCREDITED INVESTOR QUESTIONNAIRE


The information contained herein is presented to assure Virtual Piggy, Inc., a
Delaware corporation (the “Company”), that the undersigned is an Accredited
Investor as defined in Regulation D of the Securities Act of 1933, as amended
(the “Act”).  Accordingly, the undersigned represents and warrants to the
Company and its affiliates and advisers that the information contained herein is
complete and accurate and may be relied upon by the Company and its affiliates
and advisers.  The undersigned understands that a false representation may
constitute a violation of law, and that any person who suffers damage as a
result of a false representation may have a claim against the undersigned for
damages.


The undersigned also understands and agrees that, although the Company and its
affiliates will use their best efforts to keep the information provided in the
answers to this questionnaire strictly confidential, they may present this
questionnaire and the information provided in answers to it to such parties as
they deem advisable if called upon to establish the availability under any
federal or state securities laws of an exemption from registration or if the
contents thereof are relevant to any issue in any action, suit or proceeding to
which the Company or its affiliates or advisers is a party or by which it or
they are or may be bound.


The undersigned acknowledges that this questionnaire does not constitute an
offer by the Company or its affiliates to sell securities, but is merely a
request for information.


The undersigned hereby represents that he/she/it is an Accredited Investor
within the meaning of Regulation D under the Act because he/she/it falls within
the category indicated by a check mark below (please check all that apply):
 
                A natural person whose individual net worth, or joint net worth
with that person’s spouse, on the date hereof exceeds $1,000,000, excluding the
value of the primary residence of such individual1.
 
                 A natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.
 
                 A director or executive officer of the Company.
 
 
                                                   
1 In calculating net worth, the value of your primary residence and the amount
of indebtedness secured by the primary residence up to its fair market value
must be excluded.  Indebtedness secured by your primary residence in excess of
the value of your primary residence should be considered a liability and
deducted from your net worth.
 
 
C-1

--------------------------------------------------------------------------------

 
 
                 A bank as defined in Section 3(a)(2) of the Act or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act, whether acting in its individual or fiduciary capacity.


                 A broker dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934.
 
                 An insurance company as defined in Section 2(13) of the Act.


                 An investment company registered under the Investment Company
Act of 1940.


                 A business development company as defined in Section 2(a)(48)
of the Investment Company Act of 1940.


                 A small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.


                 A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, with total assets in excess of
$5,000,000.


                 An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if either (a) the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or (b) the employee benefit plan has total assets in excess
of $5,000,000, or (c) if a self-directed plan, the investment decisions are made
solely by persons that are accredited investors.


                 A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.


                 An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Interests,
with total assets in excess of $5,000,000.


                 A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Interests, whose purchase of
securities is directed by a sophisticated person as described in Rule
506(b)(2)(ii) promulgated under the Act.
 
 
C-2

--------------------------------------------------------------------------------

 
 
                 An entity in which all of the equity owners are accredited
investors.

 

Date:                                                                Printed
Name of Purchaser               Address:                                
Facsimile:               Email:         

 
 
 
 
 
 
 
C-3

--------------------------------------------------------------------------------

 
 
EXHIBIT D


Wiring Instructions
 
 
 
 
 
 
 D-1

--------------------------------------------------------------------------------